          Case 2:20-cv-00468-KJN Document 14 Filed 10/27/20 Page 1 of 2


1    Jared T. Walker (SB#269029)
     P.O. Box 1777
2    Orangevale, CA 95662
     T: (916) 476-5044
3    F: (916) 476-5064
     jared@jwalker.law
4

5    Attorney for Plaintiff,
     JUAN GUZMAN
6

7                               IN THE UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9    JUAN GUZMAN,                                       Case No.: 2:20-cv-00468-KJN
10
              Plaintiff,
11                                                      STIPULATION FOR FIRST EXTENSION
                           v.                           OF TIME FOR PLAINTIFF TO FILE
12                                                      OPENING BRIEF
     ANDREW M. SAUL,
13   Commissioner of Social Security,
14             Defendant.
15

16          IT IS STIPULATED, by and between the parties, through their respective counsel of record,

17   that the time for Plaintiff to file his motion for summary judgment be extended thirty-five (35) days,

18   from the original deadline, such that Plaintiff’s new deadline, with the Court’s approval, will be

19   November 30, 2020. This is Plaintiff’s first request for an extension of time. Plaintiff needs

20   additional time to file his motion for summary judgment due to Plaintiff’s counsel’s conflicting

21   deadlines in other matters. With the Court’s approval, the parties further stipulate that all other

22   dates in the Court’s Scheduling Order be extended accordingly.

23   Dated: October 23, 2020                      Respectfully submitted,

24

25                                                 /s/ Jared T. Walker
                                                  Jared T. Walker,
26                                                Attorney for Plaintiff
27

28



       STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
         Case 2:20-cv-00468-KJN Document 14 Filed 10/27/20 Page 2 of 2


1    SO STIPULATED:

2
                                        McGREGOR W. SCOTT
3                                       United States Attorney
4

5     Dated: October 23, 2020     By:    /s/ *Marcelo Illarmo
                                        (*authorized by email on 10/23/2020)
6                                       Marcelo Illarmo
                                        Special Assistant United States Attorney
7
                                        Attorneys for Defendant
8

9
                                         ORDER
10

11   APPROVED AND SO ORDERED.
12

13   Dated: October 27, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                      -2-
      STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
